Appellant was convicted in the district court of Jefferson County for the offense of transporting intoxicating liquor and his punishment assessed at confinement in the penitentiary for a term of five years.
The chief witness for the State testified that on or about January 2, 1924, at about 5:30 o'clock in the morning, he saw appellant coming from the safety stop of a railroad on which a train had just arrived from Louisiana. He identified the defendant as having a red suitcase and a black one. He testified to seeing him go to a local hotel in Beaumont and afterwards went and arrested him there, examining the suitcases, and testified that the two suitcases contained twenty-four quarts of whiskey. Appellant testified in his own behalf, denying that he either possessed or transported any whiskey or suitcases, and claimed that he was employed and had been for about six months by the Houston Construction Company in Beaumont.
By bill of exceptions No. 1 appellant complains because the State was permitted to prove by a witness that he took from appellant two suitcases, containing twelve bottles each, and that he opened one of them, tasted and smelled it, and knew that the bottles contained whiskey — all of them. Appellant's contention seems to be that as the witness had examined only one bottle he should not have been allowed to state that all of the bottles contained whiskey. This objection would go to the weight of the witness' testimony, rather than to its admissibility. There is no statement of fact in the bill to the effect that the witness merely gave his opinion as to the other bottles; but, on the contrary, the bill affirmatively shows that the witness swore that all of the bottles contained whiskey. Under this state of the record the bill shows no error. *Page 130 
By bill No. 2 appellant complains because the State asked C. E. Kennedy the following question: "Mr. Kennedy, do you remember of receiving some liquor from the police department in connection with the Smalley case in the early part of this year?" The bill fails to disclose the answer of said witness, and does not sufficiently state the facts to show error.
Bill of exceptions No. 3 complains that the court allowed the State to introduce in evidence before the jury suitcases containing twenty-four quart bottles, one of them being opened and the others being sealed and corked as whiskey. His contention in this regard is answered by the statement that the suitcases were identified as the same suitcases that the State's witness claimed to have seen appellant carrying on the streets of Beaumont, and the contents were identified as those found in said suitcases when appellant was arrested and the suitcases searched.
Bill No. 4 complains because the county attorney asked defendant what year he spent in the State penitentiary of Oklahoma. This bill fails to show the answer of the witness, and, for aught the bill shows, it was entirely legitimate cross-examination.
Bill No. 5 complains because the arresting witness testified for the State that when he arrested appellant his shoes were muddy and his trousers wet and that it had rained the night before. We think this testimony was entirely proper, as explanatory of the surroundings of the appellant as the time the offense is alleged to have been committed.
Bill No. 6 complains of the testimony of the said witness that at the time of the arrest appellant said, "You needn't do nothing to me, I have been here in bed all night." The bill wholly fails to show either that the arrest had been made at the time of the statement or any other fact showing its inadmissibility.
What has been said with regard to bill No. 6 is equally applicable to bill No. 7, and same shows no error.
Bills of exceptions 8, 9 and 10 complain that the court permitted two witnesses for the State to testify that appellant hung around the streets, played hotels and loafed around a taxicab company. The court qualified these bills by stating that said testimony was in rebuttal of the testimony of the defendant. Appellant accepted the bills with this qualification, and is bound by it. An examination of appellant's testimony shows that he testified that he was regularly employed by the Houston Construction Company and that he had been so employed for about six months prior to the time of the alleged offense. Under this state of facts the State was entitled to show the falsity of this testimony, if it could do so, and the testimony complained of tended strongly to accomplish this purpose. *Page 131 
This disposes of all of appellant's assignments; and, finding no error in the record, it is our opinion that the judgment should be affirmed, and it is so ordered.
Affirmed.
The foregoing opinion of the Commission of Appeals has been examined by the Judges of the Court of Criminal Appeals and approved by the Court.
                    ON MOTION FOR REHEARING.